Name: 2001/863/EC: Commission Decision of 5 December 2001 concerning certain protection measures relating to Classical Swine Fever in Spain (Text with EEA relevance) (notified under document number C(2001) 4250)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  agricultural policy;  health;  Europe;  means of agricultural production
 Date Published: 2001-12-06

 Avis juridique important|32001D08632001/863/EC: Commission Decision of 5 December 2001 concerning certain protection measures relating to Classical Swine Fever in Spain (Text with EEA relevance) (notified under document number C(2001) 4250) Official Journal L 321 , 06/12/2001 P. 0038 - 0039Commission Decisionof 5 December 2001concerning certain protection measures relating to Classical Swine Fever in Spain(notified under document number C(2001) 4250)(Text with EEA relevance)(2001/863/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market(1), as last amended by Directive 92/118/EEC(2) and, in particular, Article 10(3) thereof,Whereas:(1) An outbreak of Classical Swine Fever has occurred in CataluÃ ±a in Spain.(2) In view of the trade in live pigs, this outbreak is liable to endanger the herds of other Members States.(3) Spain has taken measures within the framework of Council Directive 2001/89/EC of 23 October 2001, on Community measures for the control of Classical Swine Fever(3).(4) Pending the meeting of the Standing Veterinary Committee and in collaboration with the Member State concerned the Commission should take interim protection measures.(5) Since it is possible to identify geographically areas which present a particular risk, the restrictions on trade can apply on a regional basis.(6) This Decision shall be reviewed at the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 11. Spain shall not dispatch pigs unless the pigs:(a) come from an area outside the areas described in the Annex, and(b) have been resident on the holding of origin for at least 30 days prior to loading, or since birth if less than 30 days of age, and(c) come from a holding where no live pigs have been introduced during the 30 day period immediately prior to the dispatch of the pigs in question, and(d) are transported directly to the holding or slaughterhouse of destination in officially sealed vehicles, without passing through an assembly centre. Transit through the area described in the Annex may only occur via major roads or railways, without any stopping of the vehicle.2. Movements of pigs coming from areas outside the areas described in the Annex shall only be allowed following three days advance notification dispatched by the competent veterinary authority to the central and local veterinary authorities of the place of destination and any Member State of transit.Article 21. Spain shall not dispatch porcine semen unless the semen originates from boars kept at a collection centre referred to in Article 3(a) of Council Directive 90/429/EEC(4) and situated outside the areas described in the Annex.2. Spain shall not dispatch ova and embryos of swine unless the ova and embryos originate from swine kept at a holding situated outside the areas described in the Annex.Article 31. The health certificate provided for in Council Directive 64/432/EEC(5) accompanying pigs sent from Spain must be completed by the following: "Animals in accordance with Commission Decision 2001/863/EC of 5 December 2001 concerning certain protection measures relating to Classical Swine Fever in Spain."2. The health certificate provided for in Council Directive 90/429/EEC accompanying boar semen sent from Spain must be completed by the following: "Semen in accordance with Commission Decision 2001/863/EC of 5 December 2001 concerning certain protection measures relating to Classical Swine Fever in Spain."3. The health certificate provided for in Commission Decision 95/483/EC(6) accompanying embryos and ova of swine sent from Spain must be completed by the following: "Embryos/ova(7) in accordance with Commission Decision 2001/863/EC of 5 December 2001 concerning certain protection measures relating to Classical Swine Fever in Spain."Article 4Spain shall ensure that vehicles which have been used for the transport of pigs are cleaned and disinfected after each operation and the transporter shall furnish proof of such disinfection.Article 5The Member States shall amend the measures they apply to trade so as to bring them into compliance with this Decision. They shall immediately inform the Commission thereof.Article 6This Decision shall be reviewed before 20 December 2001. It is applicable until 31 December 2001.Article 7This Decision is addressed to the Member States.Done at Brussels, 5 December 2001.For the CommissionDavid ByrneMember of the Commission(1) OJ L 224, 18.8.1990, p. 29.(2) OJ L 62, 15.3.1993, p. 49.(3) OJ L 316, 1.12.2001, p. 5.(4) OJ L 224, 18.8.1990, p. 62.(5) OJ 121, 29.7.1964, p. 1977/64.(6) OJ L 275, 18.11.1995, p. 30.(7) Delete as appropriate.ANNEXCataluÃ ±a